DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 12/23/2020.  Claims 1-30 are pending in this application and have been considered below. Claim 31 is withdrawn from consideration.

Election/Restrictions
3.	Applicant’s election without traverse of group 1 (claims 1-30) in the reply filed on 12/23/2020 is acknowledged.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 8-10, 13, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsusaka et a. (US 20040224657) (hereinafter Matsusaka).

    PNG
    media_image1.png
    459
    719
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-8, Matsusaka discloses a method, comprising: 
receiving at a communication system (see figures 1-6) an indicator indicating a change to a different modulation mode (figures 2-3, and 5 shows that demodulation section 116 receive an indicator from modulation determination section 2046 via blocks 2048 and 114 indicating switching (see switch section 1162) to a different modulation scheme (mode)) (see par 0067-0081) will potentially provide a system benefit (effectively cancel interference component from a received signal and improve reception performance interpreted to be potentially provide a system benefit.  See abstract); 
wherein the communication system includes two or more demodulator-equalizer units (figures 2-3 and 5 shows plurality of demodulator-equalizer units 1164-1 – 1164-k); and 
shifting (see switch section 1162 in figure 3) at least one of the demodulator-equalizer units to the different modulation mode (par 0067-0081).  

Regarding claim 2:
Matsusaka further discloses wherein the indicator includes signal-to-noise ratio (SNR) (par 0014).  

Regarding claim 8:
Matsusaka further discloses wherein the indicator includes intersymbol interference (ISI) (abstract).  




Regarding claim 9:
Matsusaka further discloses wherein the different modulation mode has higher complexity (8 PSK interpreted to be different modulation mode has higher complexity) (par 0016).  

Regarding claim 10:
Matsusaka further discloses wherein the system benefit includes higher channel throughput (effectively cancel interference component from a received signal and improve reception performance interpreted to be higher channel throughput.  See abstract).  

Regarding claim 13:
Matsusaka further discloses wherein the system benefit includes better error performance (error correction interpreted to be better error performance) (118 in figure 3, par 0043).  

Regarding claim 15:
Matsusaka further discloses probing the different modulation mode (determining and comparison between modulation schemes interpreted to be probing the different modulation mode) with the one of the demodulator-equalizer units (1164-1 in figure 3) before shifting the remaining demodulator-equalizer units (1164-2 – 1164-k in figure 3) (par 0065).  

Regarding claim 21:
Matsusaka further discloses wherein the demodulator-equalizer units include a first demodulator-equalizer unit (1164-1 in figure 3), a second demodulator-equalizer unit (1164-2 in figure 3), and a third demodulator- equalizer unit (1164-k in figure 3).  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Futatsugi et al. (US 20070218863) (hereinafter Futatsugi).

Regarding claim 3:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the indicator includes packet error rate (PER).
However, Futatsugi in the same field of endeavor teaches wherein the indicator includes packet error rate (PER) (par 0211).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the demodulation system and method based on packet error rate (PER) as taught by Futatsugi to modify the system and method of Matsusaka in order to select a desirable demodulation mode for the system (par 0211) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 11:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the shifting includes upshifting to the different modulation mode with the higher complexity.
However, Futatsugi in the same field of endeavor teaches wherein the shifting includes upshifting to the different modulation mode with the higher complexity (larger modulation/demodulation interpreted to be modulation mode with the higher complexity) (par 0210).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the demodulation system and method as taught by Futatsugi to modify the system and method of Matsusaka in order to reduce the power consumption of the wireless device (par 0210) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claim 12:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the different modulation mode has lower complexity.
However, Futatsugi in the same field of endeavor teaches wherein the different modulation mode has lower complexity (smaller modulation/demodulation interpreted to be modulation mode with the lower complexity) (par 0210).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the demodulation system and method as taught by Futatsugi to modify the system and method of Matsusaka in order to reduce the power consumption of the wireless device (par 0210) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


10.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Powell et al. (US 4320387) (hereinafter Powell).

Regarding claim 4:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the indicator includes financial performance of the communication system.
However, Powell in the same field of endeavor teaches wherein the indicator includes financial performance of the communication system (col 8, lines 60-68).   in order provide the security necessary to maintain the integrity of the apparatus (col 8, lines 60-68) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 16:
Matsusaka discloses all of the subject matter as described above except for specifically teaching sending a financial instrument transaction instruction via the communication system.
However, Powell in the same field of endeavor teaches sending a financial instrument transaction instruction via the communication system (col 8, lines 60-68).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the financial transaction system as taught by Powell to modify the system and method of Matsusaka in order provide the security necessary to maintain the integrity of the apparatus (col 8, lines 60-68) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 



11.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Yamasaki et al. (US 20070248038) (hereinafter Yamasaki).

Regarding claim 5:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the indicator includes a diminishing returns delay time limit.
However, Yamasaki in the same field of endeavor teaches wherein the indicator includes a diminishing returns delay time limit (Rayleigh fading environment (delay spread for every wave is 0) interpreted to be a diminishing returns delay time limit.  Par 0619).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the demodulation system and method as taught by Yamasaki to modify the system and method of Matsusaka in order to actively improve the transmission characteristics with a plurality of delayed waves (par 0007) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 7:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the indicator includes a minimum delay time limit.
However, Yamasaki in the same field of endeavor teaches wherein the indicator includes a minimum delay time limit (par 0336).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to  to modify the system and method of Matsusaka in order to actively improve the transmission characteristics with a plurality of delayed waves (par 0007) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of UMEDA et al. (US 20140294128) (hereinafter UMEDA).

Regarding claim 6:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the indicator includes a system delay advantage.
However, UMEDA in the same field of endeavor teaches wherein the indicator includes a system delay advantage (par 0086).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the delay measurement method as taught by UMEDA to modify the system and method of Matsusaka in order to provide maximum measurable delay time of the delay profile (par 0086) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Ino et al. (US 20170367006) (hereinafter Ino).
Regarding claim 14:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the shifting includes downshifting to the different modulation mode with the lower complexity.
However, Ino in the same field of endeavor teaches wherein the shifting includes downshifting to the different modulation mode with the lower complexity (lower demodulation/decoding interpreted to be lower complexity) (par 0081).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the modulation scheme method as taught by Ino to modify the modulation scheme of Matsusaka in order to reduce the redundancy of the entire header and increase the transmission efficiency (par 0081) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Gu et al. (US 20020114385) (hereinafter Gu).

Regarding claim 18:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the shifting includes changing equalizer processing time in the demodulator-equalizer units.
 (par 0054).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the equalizer as taught by Gu to modify the equalization scheme of Matsusaka in order to reduce equalization processing time (par 0054) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 19:
Matsusaka discloses all of the subject matter as described above except for specifically teaching wherein the changing the equalizer processing time includes decreasing the equalizer processing time.
However, Gu in the same field of endeavor teaches wherein the changing the equalizer processing time includes decreasing the equalizer processing time (par 0054).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the equalizer as taught by Gu to modify the equalization scheme of Matsusaka in order to reduce equalization processing time (par 0054) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Gu as applied to claim 18 above and further in view of Iqbal et al. (US 20180302250) (hereinafter Iqbal).

Regarding claim 20:
Matsusaka and Gu disclose all of the subject matter as described above except for specifically teaching wherein the changing the equalizer processing time includes increasing the equalizer processing time.
However, Iqbal in the same field of endeavor teaches wherein the changing the equalizer processing time includes increasing the equalizer processing time (par 0143).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the equalizer as taught by Iqbal to modify the equalization scheme of Matsusaka in order to decrease power consumption and a chip area reduction (par 0143) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
16.	Claims 17 and 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter: 
 does not teach or suggest limiting a number of error corrections per message to less than a maximum possible for a selected decoding scheme.
	The prior art of record, Matsusaka also does not teach or suggest wherein the first demodulator- equalizer unit has an equalizer with an equalizer processing time that is shorter than the other demodulator-equalizer units.
	The prior art of record, Matsusaka also does not teach or suggest wherein the third demodulator-equalizer unit has a third equalizer with a long equalizer processing time that is longer than the other demodulator- equalizer units.


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KABIR A TIMORY/Primary Examiner, Art Unit 2631